FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 9, 2021

                                      No. 04-21-00451-CV

        Kody KOTHMANN, as Trustee of the Kody Kothmann 1992 Irrevocable Trust,
                                    Appellant

                                                v.

   Carl MENZIES, and Steve Menzies, as Trustee of the Perry P. Menzies and Mary Louise
                               Menzies Living Trust,
                                      Appellees

                     From the 452nd District Court, Menard County, Texas
                                 Trial Court No. 2020-05655
                         Honorable Robert Hoffman, Judge Presiding


                                         ORDER
        Appellant’s notice of appeal states his intention to appeal the trial court’s July 9, 2021
order. Although the order denied Appellant’s motion for summary judgment, it granted
Plaintiffs’ motion for summary judgment only in part. Notably, the order does not dispose of
Plaintiffs’ claim for costs and attorney’s fees: It does not expressly dispose of all claims. The
order does not appear final on its face. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200
(Tex. 2001).
        Generally, our appellate jurisdiction is limited to review of final, appealable orders or
judgments. See id. at 195 (noting that generally “an appeal may be taken only from a final
judgment”). An order that does not dispose of an outstanding claim for attorney’s fees is not a
final order. McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001) (per curiam).
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a); Lehmann, 39 S.W.3d at 195.
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court